Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

   Non-Final Rejection 
The Status of Claims:
Claims 1-20 are pending. 
Claims 1-10 are rejected. 
Claim 11-20 are withdrawn from consideration. 



DETAILED ACTION
1. 	Claims 1-10 are under consideration in this Office Action.
 					       Priority
2.	It is noted that this application is This application is a 371 of PCT/US2019/036639 06/11/2019, which claims benefit of 62/683,424 06/11/2018


    Drawings
3.         The drawing filed on 11/06/2020 is accepted by the examiner.

        IDS


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restriction
Applicant’s election with traverse of Group I (claims 1-10) on 7/16/2019 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected group II, there being no allowable generic or linking claim.  Furthermore, applicants have elected a elected species, GAT-1508.

Allowable Subject matter:
 The elected species, GAT-1508: is found to be allowable.


Claim Objections
 Claim 10 is objected to because of the following informalities
Claim 10 is written as a hybrid claim, which contains a pharmaceutical composition claim plus the method of use in treating post traumatic stress disorder. The examiner 
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitations " 1509, 1510, 1514, 1515, 1536, 1566,1668,1569," in lines.   There is insufficient antecedent basis for these limitations in the claim.
The variable “RI “ does not define “any substitute phenyl group” or “  any unsubstituted phenyl group” or “pyridine”  in the claim 1 or claim 2.  The examiner recommends the applicant to make appropriate modifications as necessary. 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



4.	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,because the specification, while being enabling for making salts of the claimed compounds, does not reasonably provide enablement for making solvates and hydrates of the claimed compounds.  The specification does not enable any person skilled in the art of synthetic organic chemistry to make the invention commensurate in scope with these claims.  “The factors to be considered [in making an enablement rejection] have been summarized as a) the quantity of experimentation necessary, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and the breadth of the claims”, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546.  In the present case the important factors leading to a conclusion of undue experimentation are the absence of any working example of a formed solvate, the lack of predictability in the art, and the broad scope of the claims.
c) There is no working example of any hydrate or solvate formed.  The claims are drawn to solvates, yet the numerous examples presented all failed to produce a solvate.  These cannot be simply willed into existence.  As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “The specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required 
g) The state of the art is that is not predictable whether solvates will form or what their composition will be.  In the language of the physical chemist, a solvate of organic molecule is an interstitial solid solution.  This phrase is defined in the second paragraph on page 358 of West (Solid State Chemistry).  West, Anthony R., "Solid State Chemistry and its Applications, Wiley, New York, 1988, pages 358 & 365.  The solvent molecule is a species introduced into the crystal and no part of the organic host molecule is left out or replaced.  In the first paragraph on page 365, West (Solid State Chemistry) says, “it is not usually possible to predict whether solid solutions will form, or if they do form what is their compositional extent".  Thus, in the absence of experimentation one cannot predict if a particular solvent will solvate any particular crystal.  One cannot predict the stoichiometry of the formed solvate, i.e. if one, two, or a half a molecule of solvent added per molecule of host.  In the same paragraph on page 365 West (Solid State Chemistry) explains that it is possible to make meta-stable non-equilibrium solvates, further clouding what Applicants mean by the word solvate.  Compared with polymorphs, there is an additional degree of freedom to solvates, which means a different solvent or even the moisture of the air that might change the stabile region of the solvate.
h) The breadth of the claims includes all of the hundreds of thousands of 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  That conclusion is clearly justified here.  Thus, undue experimentation will be required to practice Applicants' invention.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly  by  Ratner et al (US 2012/0302581 A1).
Ratner et al discloses a following compound:

    PNG
    media_image1.png
    264
    477
    media_image1.png
    Greyscale

(see page 54, table 6)
and a pharmaceutical  composition containing  the compound thereof.
 Regardless of the intended use as a modulator of a GIRK, activating GIRKl/2 channels, GIRKl/4 channels, not activating GIRKl/4 channels at physiologically-relevant levels, and treating post-traumatic stress disorder (PTSD). The claims are directed to the compound claims.
 This is identical with the claims 

6.	Claim(s) 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly  by  Kaumann et al (US 2016/0229850A1).


    PNG
    media_image2.png
    321
    669
    media_image2.png
    Greyscale


This is identical with the claims 

7.	Claim(s) 1-2 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated clearly  by Viventini et al  (Farmaco, 1992, 47(7-8), 1021-1034)

Viventini et al discloses the following compound:


    PNG
    media_image3.png
    370
    642
    media_image3.png
    Greyscale

(see abstract page) 
Regardless of the intended use as a modulator of a GIRK, activating GIRKl/2 channels, GIRKl/4 channels, not activating GIRKl/4 channels at physiologically-relevant levels, and treating post-traumatic stress disorder (PTSD). The claims are directed to the compound claims.


 


8.	Claim(s) 1-2 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated clearly  by Viventini et al (Heterocvcles, 1991, 32(4), p. 727-734).
Viventini et al   discloses the following compound:

    PNG
    media_image4.png
    340
    504
    media_image4.png
    Greyscale
 
(see abstract page) R
Regardless of the intended use as a modulator of a GIRK, activating GIRKl/2 channels, GIRKl/4 channels, not activating GIRKl/4 channels at physiologically-relevant levels, and treating post-traumatic stress disorder (PTSD). The claims are directed to the compound claims.
This is identical with the claims 

Conclusion

Claims 1-10 are rejected. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        1/27/2022